Citation Nr: 0923374	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than January 27, 
2004, for the grant of total disability based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which granted TDIU effective from 
June 14, 2004.  The appeal was subsequently transferred to 
the RO in Phoenix, Arizona.  In July 2005, the Veteran 
disagreed with the assigned effective date.  Although the 
Veteran was granted an earlier effective date of January 27, 
2004, in the November 2005 statement of the case (SOC), the 
Veteran maintains that he is entitled to an effective date in 
1998.  

In April 2008, the Veteran presented testimony at a personal 
hearing conducted at the Phoenix RO before the undersigned.  
A transcript of this personal hearing is in the Veteran's 
claims folder.  

The record also reflects that the Veteran submitted 
additional evidence that has not been reviewed by the RO.  By 
an April 2008 statement, the Veteran related that he was 
waiving the right to have this additional evidence reviewed 
by the agency of original jurisdiction in accord with 38 
C.F.R. § 20.1304.   

Additionally, in March 2009, the Veteran was informed that he 
had perfected an appeal for entitlement to service connection 
for bilateral hearing loss in March 2000 that had never been 
certified to the Board.  By way of an April 2009 statement, 
the Veteran withdrew this issue.  38 C.F.R. § 20.204.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  There is no evidence that the Veteran was unemployable 
due to his service-connected disabilities prior to January 
27, 2004.


CONCLUSION OF LAW

The requirements for an effective date prior to January 27, 
2004, for the grant of TDIU have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 
3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Nevertheless, in this case, the Veteran is challenging the 
initial effective date assigned following the grant of TDIU 
in the August 2004 rating decision.  In this regard, once a 
claim is granted and an effective date has been assigned, the 
claim is substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the Veteran in August 
2004 before TDIU was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  VA has also assisted the Veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, 
for an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred.  That section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The United States Court of Appeals for the Federal Circuit 
has held that, once a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and submits evidence of unemployability, VA must consider 
entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001); VAOPGCPREC 12-2001 (July 6, 
2001).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  It is the established 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  A total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).  Consideration may be given to the veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

The Veteran contends in his July 2005 NOD that he is entitled 
to an effective date in September 1998, five years prior to 
the date he says he was awarded a 70 percent rating for his 
service-connected post traumatic stress disorder (PTSD), 
which was the date of his original claim for PTSD.  He argues 
that he was never given an invitation to apply for TDIU but 
if he had, he would have applied in 1998.  (The Board notes 
that rating decisions indicate his 70 percent rating was 
effective May 22, 1998.  Moreover, this is the date VA 
received his original claim for PTSD).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that January 
27, 2004, is the correct date for the grant of TDIU.  
Although the Veteran has alleged that he is entitled to an 
earlier effective date prior to January 27, 2004, for the 
grant of TDIU, there is no basis under the governing legal 
criteria to establish that an earlier effective date is 
warranted.

On May 22, 1998, the Veteran filed formal claims for service 
connection for hearing loss, PTSD, and Agent Orange on a VA 
Form 21-526.  Importantly, the Veteran crossed out the 
section titled "if you claim to be totally disabled" and 
marked "N/A."  The next submission from the Veteran was an 
October 1998 statement where he noted that he received the 
combat action ribbon and asked for a PTSD examination.  There 
was no mention of unemployability.  No subsequent evidence 
was received from the Veteran and in January 1999, the claims 
for hearing loss, PTSD, and herbicide exposure (claimed as 
Agent Orange) were denied.  As such, the Veteran did not 
demonstrate an intent to raise an informal claim for TDIU in 
his 1998 submissions.  Although VA is obligated to consider 
all possible bases for compensation, this does not mean that 
it must consider claims that have not been raised.  See 
Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal 
claim must identify the benefit sought); cf. Brannon v. West, 
12 Vet. App. 32, 34 (1998) (noting that the Board is not 
required to anticipate a claim where no intention to raise it 
was expressed).  

However, the record reflects that the Veteran did file an 
informal claim for TDIU, received on March 30, 1999.  In that 
correspondence, the Veteran expressed disagreement with the 
January 1999 rating decision that denied service connection 
for PTSD.  He again requested service connection for PTSD and 
hearing loss and noted that the accompanying psychological 
progress notes indicate that the Veteran was totally 
disabled.  Although the Veteran did not expressly request 
entitlement to TDIU, the Board finds that when discussing his 
claim for PTSD, he appeared to contend that the enclosed 
psychological progress notes indicated that he was totally 
disabled due to PTSD.  Thus, a claim for TDIU was raised 
March 30, 1999.  See Roberson, 251 F.3d at 1384; VAOPGCPREC 
12-2001 (July 6, 2001).  As previously indicated, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date otherwise, date of receipt of claim.  As such, the Board 
must determine whether the Veteran would have been entitled 
to TDIU up to one year prior to March 30, 1999.

The Board observes that the Veteran did not have any service 
connected disabilities at the time he filed the claim for 
TDIU in March 1999.  However, he was subsequently granted 
service connection for tinnitus at 10 percent disabling and 
PTSD at 70 percent disabling, both effective May 22, 1998, 
for a combined rating of 70 percent.  As such, the Veteran 
met the objective criteria effective May 22, 1998.  38 C.F.R. 
§ 4.16(a).

However, even though the Veteran met the objective criteria 
for TDIU effective May 22, 1998, he was not shown to be 
unemployable by reason of his service-connected disabilities 
prior to January 27, 2004.  In an October 1998 VA treatment 
entry, the Veteran stated that he had a job and a place to 
live.  In January 1999, the Veteran had diagnoses of chronic 
PTSD, chronic alcohol dependence, and cocaine 
abuse/dependence in early remission.  He reported that he was 
unemployed for over a year and a half in the last five years 
and that his typical jobs were making deliveries and that he 
lost his license because of DUI, speeding, and illegal lane 
changes.  It was noted that he attended auto mechanics 
courses a year ago but did not complete the two year course 
because his school funding was only for a year.  He was 
currently looking for a resident onsite maintenance job and 
was in school.  The Board finds it significant that in 
February 1999, a VA clinical psychologist specifically found 
that he had moderate social impairment and mild industrial 
impairment as a result of PTSD.  Moreover, during the April 
1999 QTC examination for his then claim for service 
connection for PTSD, the Veteran worked forty hours per week 
as a handyman for the past month.  The Veteran was diagnosed 
with alcohol dependence currently in remission and PTSD was 
not found.  The examiner commented that there was no evidence 
of occupational disability and the Veteran was working 
regularly on a full time basis.  Additionally, a March 2000 
VA treatment entry reflected that he was working as a 
handyman.  No further medical evidence was associated with 
the claims file until the Veteran filed a claim for TDIU in 
June 2004 that led to the current appeal.  Thus, the 
available medical evidence in 1998 through 2000 does not 
indicate that the Veteran was unemployable due to his 
service-connected PTSD or tinnitus.

The Board does observe the Veteran's testimony that he could 
not hold a job because of his PTSD and associated 
symptomatology.  Most of his work history was with manpower 
and that he had approximately 50 jobs over the past 32 years.  
He added that some of the jobs were short term and others he 
left before the job was completed because of his PTSD.  
However, there is no evidence that the Veteran was 
unemployable as the result of his service-connected 
disabilities prior to his current effective date.  In June 
2004, the Veteran submitted a commutation of his yearly 
earnings.  Although the regulations do not provide a 
definition of "substantially gainful employment," in Faust v. 
West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income...."  A review of the 
Veteran's earning statement reflects that he had earnings 
above the poverty threshold from 1998 to 2000, and from 2001 
to 2003.  See U.S. Department of Commerce, Bureau of the 
Census.  Regarding his earnings in 2001, the Board finds it 
significant that Veteran testified that he was in school for 
seven months and he was provided income through vocational 
rehabilitation that year.  As such, the Veteran has not been 
shown to have been unemployable due to his service-connected 
disabilities prior to January 27, 2004.

In summary, although the Veteran met the schedular 
requirements for entitlement to TDIU effective May 22, 1998, 
the evidence does not show that he was unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disabilities prior to January 27, 2004, the 
date after he last reported working.  Therefore, the Board 
finds that the Veteran was not entitled to TDIU prior to 
January 27, 2004.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to January 27, 2004, for the grant of 
TDIU.


ORDER

Entitlement to an effective date earlier than January 27, 
2004, for TDIU is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


